Title: From Thomas Jefferson to Elnathan Haskell, 2 July 1792
From: Jefferson, Thomas
To: Haskell, Elnathan



Sir
Philadelphia July 2. 1792.

I have duly recieved your favor of June 23. and shall with pleasure do thereon whatever may serve yourself and Mr. Pigott, provided it may not lead me to implicate myself in any legal difficulties. It will be necessary for me to see beforehand, that whenever any danger of this kind may appear, I may clear my hands of it by transferring the deposit into other hands, as the Treasury office, the bank, or some other. I am with great esteem Sir Your most obedt. humble servt.

Th: Jefferson

